                                          Case 3:21-cv-00771-TSH Document 21 Filed 07/20/21 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SCOTT JOHNSON,                                     Case No. 21-cv-00771-TSH
                                   5                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   6             v.

                                   7     NATHAN C. LOUIE, et al.,
                                   8                    Defendants.

                                   9          Plaintiff Scott Johnson filed this Americans with Disabilities Act case on February 1, 2021,
                                  10   alleging Defendants Nathan and Nancy Louie and MW Chinese Gourmet operate a restaurant that
                                  11   is not ADA compliant. The Louies filed an answer on April 8, 2021. ECF No. 12. After MW
                                  12   Chinese Gourmet failed to respond to Johnson’s complaint or otherwise appear, the Clerk entered
Northern District of California
 United States District Court




                                  13   its default on May 6, 2021. ECF No. 17. As there had been no further docket activity, and the
                                  14   deadline to request mediation under General Order 56 had passed, the Court ordered the parties to
                                  15   file a status report by July 19, 2021. No response has been received.
                                  16          Accordingly, the Court ORDERS Plaintiff Scott Johnson to show cause why this case

                                  17   should not be dismissed for failure to prosecute and failure to comply with court deadlines.

                                  18   Johnson shall file a declaration by August 2, 2021. If a responsive declaration is filed, the Court

                                  19   shall either issue an order based on the declaration or conduct a hearing on August 12, 2021 at

                                  20   10:00 a.m. by Zoom video conference. The webinar link and instructions are located at

                                  21   https://cand.uscourts.gov/judges/hixson-thomas-s-tsh/.

                                  22          Notice is hereby provided that failure to file a written response will be deemed an

                                  23   admission that Johnson does not intend to prosecute, and the case may be dismissed without

                                  24   prejudice. Thus, it is imperative the Court receive a written response by the deadline above.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 20, 2021

                                  27
                                                                                                    THOMAS S. HIXSON
                                  28                                                                United States Magistrate Judge
